I concur in the order refusing petition for rehearing in the above-stated case, but desire to state my reasons therefor.
It is stated in the opinion in this case that appellant's counsel, without reserving their objection, cross examined plaintiff with reference to his testimony given on direct examination, over the objection of appellant, that Liberty Life Insurance Company and Life Insurance Company of Virginia had paid policies which they had issued on the life of the deceased. This is not an accurate statement. Appellant's counsel, in cross examining plaintiff, brought out the fact that another policy issued by appellant insurance company had been paid by appellant. When they did this, they cured the error in the admission of the testimony that policies issued by these other insurance companies on the life of the deceased had been paid; and for this reason I concurred in the result of the opinion filed.